Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-46 are allowed. Claims 1, 25 and 46 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Watt et al. (US 2013/0299617), Melton et al. (US 3802150) and Pesonen (US 2016/030579).  Suffice it to say, none of the cited prior art discloses a method for use in installation of a mill liner, the method including: a) retaining a mounting bolt at least partially within a liner opening extending through the mill liner; b) positioning the mill liner against a mill shell so that the retained mounting bolt is aligned with a mill shell opening extending through the mill shell; c) selectively coupling an extraction tool to the mounting bolt from outside the mill shell; d) detaching the mounting bolt from the liner using the extraction tool; as claimed in independent claim 1; a mill liner installation system including: a) amounting bolt; b) a retainer that retains the mounting bolt at least partially within a liner opening extending through the mill liner thereby allowing the mill liner to be positioned within the mill with the mounting bolt aligned with a mill shell opening extending through the mill shell; c) an extraction tool that in use is inserted through the mill shell opening from outside the mill shell, and selectively coupled to the mounting bolt, thereby allowing the mounting bolt to be detached from the retainer and pulled through the mill shell opening so that an end of the mounting bolt projects from the mill shell opening; as claimed in independent claim 25; or a mill liner installation method including: a) prior to installing the mill liner, retaining the mounting bolt so inserting an extraction tool through a mill opening in the mill; d) selectively coupling the extraction tool to the mounting bolt; e) detaching the mounting bolt from the liner; f) pulling the mounting bolt through the mill opening so that an end of the mounting bolt projects from the mill opening; as claimed in independent claim 46, and as such does not anticipate the instant invention as disclosed in independent claims 1, 25 and 46.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 25 and 46.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726